Honorable Tom C. King
State Auditor and Efficlency~Expert
Austin, Texas
Dear Sir:                 Opinion NO. O-1693
                          Re: Does Senate Bill #455 purport to
                               validate’ the procedure so as to
                               give the sanction of the Legisla-
                               ture to an originally unlawful
                               pledge of funds?
          Your request for an opinion has been received by
this department. We quote from your letter as follows:

         "Chapter 5, Acts 43-d Legislature, 2nd,
   Called Session, provides for bona issues by the
   Board of Regents of the State Teachers College
   to secure loans to the various fnstitutions
   under their charge, for the purpose of construct-
   lng needed buildings. The Act, in specifying
   the money available for payment of the bonds,
   limits the same 'solely' to revenues derived
   from the operation of the buildings constructed
   under its authority. This Act, with its amend-
   ments, has been codified as Art. 2603~ In
   Vernon's Annotated Statutes.
         :"SenateBill 455, 46th Legislature purports
   to validate all Acts of the Board, theretofore
   had in issuing bonds 'to accomplish purposes
   authorized under the provisions of Chapter 5’.,
   This Act is codified by Vernon as Art. 2603~1:
         "Your opinion is respectfully requested as
   follows:
            "1.   If a bond Issue was made, under color
                  of the authority of the said Chapter 5,
                  but which in fact provlded for the use
                  of repayment funds not available for
                  thatpurpose under the Act, does Senate
                  Bill 455 purport to valll8atethe pro-
                  cedure so as to give the sanction of the
                  Legislature to the ariginallg unlawful
                  pledge of funds?
                                                           --.-/




Honorable Tom C. King, page 2         o-1693


          "2 . Is the Act (Senate Bill 455) effective in
               thus providing aaaitlonal funds for such
               purposes than those allowed under the
               original Act, at least as to the issues
               executed between their respective dates?'
          Inanswering this request we enclose a copy of our
Opinion No. o-1662, addressed to Honorable'Tom C. King, State
Auditor and Efficiency Expert, Austin, Texas, which holds
that the Board of Regents of the State Teachers College is
not authorized to use either appropriations from the general
fund or local or institutional funds in payment of bonds
Issued under Chapter 5, Acts of the Forty-third Legislature,
Second Called Session.
          Senate Bill 455 provides as follows:
          "Art. 2603~1.  Validation of proceedings and bonds
    purchased by Federal Agencies.
         "That severally all the acts of the.Board of Regents
   of the University of Texas, the Board of Directors of
   the Agricultural and Mechanical College of Texas, the
   Board of Directors of Texas Technological College, the
   Board of Regents of the State Teachers Colleges, the
   Board of Regents of the Texas State College for Women,
   and the Board of Directors of the Texas College of Arts
   and Industries, heretofore had in the authorization,
   issuance, and'deliverg of bonds, notes or warrant&,
   evidencing loans made to accomplish purposes authorized
   under the provisions of Chapter 5, Acts of the Second
   Called Session of the Forty-third Legislature, and a-
   mendments thereto, and all other laws of the State of
   Texas, relating to such bonds, notes or warrants, ln-
   eluding the construction, acqulsltion and equipping of
   dormitories, kitchens and dining halls, hospitals,
   libraries, student activity buildings, gymnasia, athletic
   buildings and stadia, and other buildings, are here-
   by in all things validated. dng such bonds, notes or
   warrants heretofore Issued, or that may be issued here-
   after, pursuant to any order or resolution of any such
   Board of Directors or Board of Regents heretofore a-
   dopted, are In all things fully validated, and such
   bonds, notes or warrants, the pledge of the revenues by
   any such Board of Directors or such Board of Regents
   to secure and assure the payment of such obligations,
   and the provisions and covenants as to rates and charges
   supporting such pledges, are in all things ratified,
   and such bonds, notes or warrants are hereby declared
   to be the valid and binding special obligations of such
 Honorable Tom C. King, page 3          o-1693


      Board of Directors or such Boar& of Regents, to be
      paid out of revenues pled.gedand not otherwise
      obligations of such respe,ctlve~~.institutlons.
                                                    It
      is hereby made the duty of said Boards of
     Directors and of ,saiaBoards of Regents to fix,
      maintain and collect charg,esor,rates, sufficient
      for,a reasonable reserve and to.pay the'in-
      terest as it accrues and the principal as it
     ~matures of any such bonds,:notes or warrants
      heretofore or hereafter authorized by such Boards.
           "Provided, however, that the provisions of
     this Act shall apply only to such bonds, notes
     or warrants ashave heretofore or may hereafter
     be purchased by the Government of the United
     States or some agency thereof, or which bonds,
     notes, or warrants are under contract of pur-
     chase by the Federal Government or any agency
     there,of. Acts ,1939, 46th Leg., S.B. #455, Sec.1."
           It seems to be the settled law of this State that
 the Legislature may legalize unauthorized acts of surbordl-
 nate agencies where same would have been valid under*'legis-
 latlve sanction prevlouslg given. Louisiana Ry, & Nav. Co.
 v. State, 298 S.W. 462, dff. 7 S.W. 2) 71; Anderson Co. Rd.
 Dist. No. 8 vs. Pollard, 296 S.W. 10A2.
            Under the statement of facts given In your letter
  the Legislature could not at this time validate the unlawful
  pledging .of funds or make,additional appropriation out of
  public funds to pay principal and interest on bonds issued
i under Chapter 5, Acts of the Forty-third Legislature, Second
  Called Session. An aaditlonal appropriation from the funds
  in the State Treasury or from local or institutional funds
  would be In violation of Article 3, Section 44 of the Con-
  stitution of Texas, which provides, in part, that the Legls-
  lature shall not "grant, by appropriation or otherwise, any
  money out of the Treasury of the State, to any Individual,
  on a claim, real or pretended, when the same shall not have
  been provided for by preexisting law.!'
           There being no 1labFlity against the State because
 under the expressed provlsion of the statute authorizing the
 construction of buildings and the Issuing of the bonds in
 question, there would be no "preexisting law" to serve as
 the basis of the appropriations of any public funds to repay
 the loan, and such appropriations would be in violation of
 Article 3, Section 44 of the Constitution. Ft. Worth
 Cavalry Club vs. Sheppard, 83 S.W. 660.
Honorable Tom C. King, page 4         o-1693



       - For
           _ reasons
               _.     above
                      _*_   stated, and also as set out in
the enclosea oplnlon, It 1s the opinion of this department
that Senate Bill 455, Forty-sixth Legislature, does not pur-
port to validate the procedure so as to give the sanction
of the Legislature to the originally unlawful pledge of funds,
and also does not attempt to provicleadditional funds for :.~:
such purposes than those allowed under the original Act.
           Trusting that this answers both of your questions,
we are
                                Very truly yours
                             ATTORWYGRRWdL     OF TRKAS


                                By s/Claud 0. Boothman
                                     Claud 0. Booth&n
                                             Assistant
COB:s:wc

APPROVED FEB 27, 1940
S/W. F. Moore
FIRST ASSISTANT
ATTORNEY GERRRdL
This Opinion Considered and Approved in Limited Conference